Case 1:18-cv-24041-MGC Document 9 Entered on FLSD Docket 11/20/2018 Page 1 of 8



                            UNITED STATES DISTRICT COURT
                            SOUTHERN DISTRICT OF FLORIDA

                         CASE NO. 18-24041-civ-COOKE / GOODMAN

 ROBERT JOHNSON,

          Plaintiff,
  v.

  ROYAL CARIBBEAN CRUISES LTD.,
  A LIBERIAN CORPORATION,

         Defendant.
                                              /

                                 JOINT SCHEDULING REPORT

           Pursuant to S. D. Fla L. R. 16.1(b)(2) and the Honorable Court’s Order of Referral
    and Order Regarding Court Practices and Procedures (D.E. 5), the Parties respectfully
    submit the following report on the Scheduling Meeting, together with Attachment “A”,
    (“Suggested Pretrial Deadlines”), attached hereto and incorporated herein:
       A. LIKELIHOOD OF SETTLEMENT

         Settlement negotiations have not yet begun as the case is in its preliminary stages.
         However, the parties have agreed to continue to discuss an amicable resolution of the
         matter and are confident that the case can settle before trial.

       B. LIKELIHOOD OF APPEARANCE OF ADDITIONAL PARTIES

         At this time, it is not anticipated that additional parties will be added.


       C. PROPOSED LIMITS ON THE TIME
                 a. TO JOIN OTHER PARTIES AND TO AMEND THE PLEADINGS;
                 b. TO FILE AND HEAR MOTIONS; AND
                 c.    TO COMPLETE DISCOVERY
Case 1:18-cv-24041-MGC Document 9 Entered on FLSD Docket 11/20/2018 Page 2 of 8




        At this time, the parties do not anticipate the need to amend the pleadings. However,
        should the need arise, amendments to the pleadings should be governed by the time
        deadlines set forth in “Attachment A”.

     D. PROPOSALS FOR THE FORMULATION AND SIMPLIFICATION OF
        ISSUES, ETC.
        None at this time.


     E. THE NECESSITY OR DESIRABILITY OF AMENDMENTS TO THE
        PLEADINGS
        None at this time.


     F. POSSIBILITY OF OBTAINING ADMISSIONS OF FACT, AND OF
        OBTAINING DOCUMENTS, ELECTRONICALLY STORED
        INFORMATION, OR THINGS WHICH WILL AVOID UNNECESSARY
        PROOF, ETC.

        The parties will stipulate as to the authenticity of records, such as medical records, and
        employment records, where practicable, and will further utilize requests for
        admissions to streamline discovery and simplify issues in the case.

     G. SUGGESTIONS FOR AVOIDANCE OF UNNECESSARY PROOF AND
        CUMULATIVE EVIDENCE

        As this is a straightforward negligence personal injury action, the parties do not
        anticipate problems with cumulative evidence or unnecessary proof.

     H. SUGGESTIONS ON THE ADVISABILITY OF REFERRING MATTERS TO A
        MAGISTRATE JUDGE OR MASTER

        The parties will stipulate to the referring of discovery matters to a magistrate judge or
        master.




                                                 2
Case 1:18-cv-24041-MGC Document 9 Entered on FLSD Docket 11/20/2018 Page 3 of 8




     I. PRELIMINARY ESTIMATE OF TIME REQUIRED FOR TRIAL
         This case will be tried to a jury and is expected to last 3-5 days.


     J. REQUESTED DATE OR DATES FOR CONFERENCE BEFORE TRIAL,
         FINAL PRETRIAL CONFERENCE, AND TRIAL

         See attachment “A” attached hereto.


     K. ANY OTHER INFORMATION THAT MAY BE HELPFUL TO THE COURT
         IN SETTING THE CASE FOR STATUS OR PRETRIAL CONFERENCE

         See attachment “A” attached hereto.


  DATED: This 20th day of November 2018.


  Respectfully submitted,

  BY: /s/ Mark Kelley Schwartz                  BY: /s/ Natasha Alcivar, Esq.
  Mark Kelley Schwartz, Esq.                    Natasha Alcivar, Esq.
  Florida Bar No. 0190070                       Florida Bar No. 0390054
  Driggers, Schultz & Herbst                    Royal Caribbean Cruises
  2600 West Big Beaver Road, Ste. 550           1050 Caribbean Way
  Troy, MI 48084                                Miami, FL 33132
  Phone: (248) 649-6000                         Phone: (305) 539-3943
  Fax: (248) 649-6442                           Fax: (305) 539-6561
  MSchwartz@DriggersSchultz.com                 nalcivar@rccl.com
       ---                                              ---
  Counsel for Plaintiff                         Counsel for Defendant




                                                  3
Case 1:18-cv-24041-MGC Document 9 Entered on FLSD Docket 11/20/2018 Page 4 of 8




          Attachment A: Pretrial Deadlines, Pretrial Conference and Trial Date

  February 26, 2019       Joinder of parties and claims, and amendment of pleadings.

  April 30, 2019      Parties shall furnish opposing counsel with a written list
  containing the names and addresses of all fact witnesses intended to be called at trial
  and only those witnesses listed shall be permitted to testify unless good cause is
  shown and there is no prejudice to opposing party. The parties are under a continuing
  obligation to supplement discovery responses within ten (10) days of receipt or other
  notice of new or revised information.

  May 22, 2019            All fact discovery must be completed.

  June 5, 2019           Plaintiff must furnish expert witness list to the Defendant, along
  with the summaries/reports required by Fed. R. Civ. P. 26(a)(2), and only those
  expert witnesses shall be permitted to testify. Within the fourteen- day period
  thereafter, Plaintiff shall make its experts available for deposition by Defendant.

  July 10, 2019         All dispositive and other pretrial motions not explicitly excluded
  by Local Rule 7.1(a)(1), and accompanying memoranda of law must be filed. A
  minimum of seventeen (17) weeks is required for the Court to review dispositive
  motions prior to filing of the joint pretrial stipulation. If no dispositive motions will
  be filed, clearly note this fact in the Joint Scheduling Report.

  June 19, 2019       Defendant must furnish expert witness list to the Plaintiff along
  with the summaries/reports required by Fed. R. Civ. P. 26(a)(2), and only those
  expert witnesses shall be permitted to testify. Within the fourteen- day period
  thereafter, Defendant shall make its experts available for deposition by Plaintiff.

  July 3, 2019            All expert discovery must be completed.

  July 10, 2019          All Daubert and Markman motions and accompanying memoranda
  of law must be filed. If a Daubert or Markman hearing is necessary, add that as an additional deadline
  at the bottom of Attachment A.

  July 17, 2019        Mediation must be completed. (The parties should select the
  earliest date to maximize resolution of the case in a manner that promotes client
  and judicial economy.)

  November 6, 2019            (a) Joint pretrial stipulation must be filed pursuant to Local
  Rule 16.1(e). The pretrial stipulation shall include Plaintiff’s non-binding breakdown
  of damages with corresponding amounts; the witness lists shall be pared down to
  those witnesses the parties actually intend to call at trial; and the exhibit lists shall
  identify the witness introducing each exhibit. The parties shall meet at least one (1)
  month prior to the deadline for filing the pretrial stipulation to confer on the
  preparation of that stipulation. The Court will not accept unilateral pretrial
  stipulations, and will strike, sua sponte, any such submissions; and




                                                     4
Case 1:18-cv-24041-MGC Document 9 Entered on FLSD Docket 11/20/2018 Page 5 of 8



  (b) Joint Summary of Respective Motions in Limine must be filed. The Summary
  shall contain a cover page providing the style of the case and an index of the motions in
  limine. The Summary shall also include for each evidentiary issue:
  (i) a one (1) page motion identifying the evidence sought to be precluded at trial and
  citing legal authority supporting exclusion; and (ii) a one (1) page response to the
  motion providing a statement of the purpose for which the challenged evidence would
  be offered and citing legal authority in support of admission of the challenged
  evidence. The parties shall work together to prepare the Summary. Prior to
  submission of the Summary, the parties are encouraged to resolve evidentiary issues
  through stipulation.

  November 15, 2019              Final proposed jury instructions (for jury trial) or findings of
  fact and conclusions of law (for bench trial) must be submitted. (A courtesy copy shall be
  submitted to chambers at cooke@flsd.uscourts.gov, in Microsoft Word format). Each party’s
  trial witness list, with one-sentence synopsis and time needed for direct and cross
  examination; proposed voir dire questions; and deposition designations.

  November 20, 2019            Trial Date.




                                                 5
Case 1:18-cv-24041-MGC Document 9 Entered on FLSD Docket 11/20/2018 Page 6 of 8



                             UNITED STATES DISTRICT COURT
                             SOUTHERN DISTRICT OF FLORIDA

                           CASE NO. 18-24041-civ-COOKE / GOODMAN

 ROBERT JOHNSON,

            Plaintiff,
  v.

  ROYAL CARIBBEAN CRUISES LTD.,
  A LIBERIAN CORPORATION,

            Defendant.
                                             /

                 ELECTION TO JURISDICTION BY A UNITED STATES
              MAGISTRATE JUDGE FOR FINAL DISPOSITION OF MOTIONS

            In accordance with the provisions of 28 U.S.C. §636(c), the undersigned parties to
   the above- captioned civil matter hereby jointly and voluntarily elect to have a United
   States Magistrate Judge decide the following motions and issue a final order or judgment
   with respect thereto:
       1.     Motions for Costs                   Yes ___       No X
       2.     Motions for Attorney’s Fees         Yes ___       No X
       3.     Motions for Sanctions               Yes ___       No X



       11/20/2018                       /s/ Mark Kelley Schwartz
       (Date)

       11/20/2018                      /s/ Natasha K. Alcivar
       (Date)




                                                  6
Case 1:18-cv-24041-MGC Document 9 Entered on FLSD Docket 11/20/2018 Page 7 of 8




                                  CERTIFICATE OF SERVICE

 I HEREBY CERTIFY that on this 20th day of November, 2018 I electronically filed the
 foregoing document with the Clerk of the Court using CM/ECF. I ALSO CERTIFY that the
 foregoing document is being served this day on all counsel of record or pro se parties identified on
 the attached Service List in the manner specified, either via transmission of Notices of Electronic
 Filing generated by CM/ECF or in some other authorized manner for those counsel or parties who
 are not authorized to electronically receive Notices of Electronic Filing.


                                                             /s/ Mark Kelley Schwartz
                                                             Mark Kelley Schwartz




                                                  7
Case 1:18-cv-24041-MGC Document 9 Entered on FLSD Docket 11/20/2018 Page 8 of 8



                                    SERVICE LIST

     Mark Kelley Schwartz, Esq.                 Natasha Alcivar, Esq.
     Florida Bar No. 0190070                    Florida Bar No. 0390054
     Driggers, Schultz & Herbst                 Royal Caribbean Cruises
     2600 West Big Beaver Road, Ste. 550        1050 Caribbean Way
     Troy, MI 48084                             Miami, FL 33132 \
     Phone: (248) 649-6000                      Phone: (305) 539-3943
     Fax: (248) 649-6442                        Fax: (305) 539-6561
     Email: MSchwartz@DriggersSchultz.com       Email: nalcivar@rccl.com
     Attorney for Plaintiff                     Attorney for Defendant




                                            8
